Citation Nr: 0821504	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-10 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a neck disorder, to 
include status post cervical fusion (claimed as a neck 
injury).


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley 

INTRODUCTION

The appellant served on active duty for training in the 
United States Army Reserve (USAR or Army Reserve or Reserve) 
from November 1969 to March 1970.  He continued to served in 
the USAR until June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The appellant appealed that decision to the Board, 
and the case was referred to the Board for appellate review.

In September 2005, the appellant and his wife presented 
testimony at a personal hearing conducted at the Lincoln RO 
before a Decision Review Officer (DRO).  A transcript of this 
personal hearing is in the veteran's claims folder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A neck disorder, to include status post cervical fusion, 
is not causally or etiologically related to active military 
service.


CONCLUSION OF LAW

A neck disorder, to include status post cervical fusion, was 
not incurred in active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, in a letter dated July 2004, the RO provided 
the veteran with notice of the information or evidence needed 
to substantiate his claim, including that which he was to 
provide and that which VA would provide, prior to the initial 
decision on the claim in July 2005.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in this case.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the July 2004 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  
In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the July 2004 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request all pertinent records held by Federal agencies, such 
as service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2004 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the July 2004 letter stated that it was 
the veteran's responsibility to ensure that that VA received 
all requested records that are not in the possession of a 
Federal department or agency.  Finally, the July 2004 letter 
specifically notified the veteran that he should submit any 
evidence or information in his possession that pertains to 
the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  In 
this regard, the Board notes that a March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and all available private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded a VA examination in December 2005.

The Board does observe that, despite the veteran's having 
given a consistent history of hospitalization for a neck 
injury in December 1969 or January 1970, clinical records 
documenting this injury are not associated with the veteran's 
claims file.  However, in accordance with the law and 
implementing regulations, the RO continued its efforts to 
obtain all relevant medical records until it was reasonably 
certain that such records did not exist or that further 
efforts to obtain those records would be futile.  In this 
regard, the RO made an initial request for the veteran's 
service medical records in July 2004.  The RO received these 
records in August 2004, and they did not contain any clinical 
records documenting a neck injury.  Also in July 2004, the RO 
requested inpatient or "clinical" records for a neck injury 
for January 1970 at Ireland Army Community Hospital.  In June 
2005, this request was completed; however the only clinical 
records for the veteran in January 1970 were for an upper 
respiratory infection, and there is no mention of a neck 
injury in these records.  The veteran also contacted the 
National Personnel Records Center (NPRC) in May 2005.  The 
NPRC sent a response later that month, indicating that all 
available clinical records had already been sent to the RO.  
The NPRC also sent copies of the veteran's personnel records, 
but none of the enclosed records document the claimed 
incident.  In August 2005, the RO again requested the 
veteran's complete service medical records, requested line of 
duty records for injury to the veteran's neck from November 
1969 to January 1970, and requested active duty inpatient 
clinical records for a neck injury from November 1969 to 
December 1969 at Ireland Community Hospital.  As to the first 
request, a response was received in January 2006 stating that 
all available records had already been sent to the RO.  In 
March 2006, a response to the second request was received 
indicating that the requested documents were not of record, 
and that if available, such records would have been mailed to 
the RO in July 2004.  Finally, in May 2006, a response to the 
third request was received, stating that no records were 
located.  In July 2006, the RO contacted the veteran and 
requested that he submit any records relating to this 
incident that were in his possession.  In August 2006, the 
veteran submitted a written statement confirming that he did 
not have any of the requested records.  Accordingly, in 
August 2006, the RO issued a formal finding of unavailability 
for the requested records.

Considering the aforementioned, the Board concludes that the 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
veteran with regard to obtaining his service medical and 
clinical records through its actions.  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 
Vet. App. 619, 620 (1992).  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  In fact, the veteran's July 2006 statement 
affirms that the veteran indicated that he had no other 
information or evidence to give VA to substantiate his claim.  
Thus, the Board finds that there is no indication that there 
is additional available evidence to substantiate the 
veteran's claim that has not been obtained and associated 
with the claims folder.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC) and two supplemental statement of 
the case (SSOC)'s, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.



LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C. § 101(2) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.1(d) (2007).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a), (d).
Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a distinction between those who have served on active duty 
and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served 
only on active or inactive duty for training must establish a 
service-connected disability in order to achieve the status 
of "veteran" and thereby be eligible for VA compensation.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In this 
regard, the advantage of certain evidentiary presumptions 
provided by law to assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active or inactive 
duty for training.  Id. at 470-471 (noting that the Board did 
not err in not applying presumptions of sound condition and 
aggravation to veteran's claim where he served only on active 
duty for training and had not established any service-
connected disabilities from that period).

In this case, the veteran's service consisted of a period of 
active duty for training in the Army Reserve from November 
1969 to March 1970 and further service in the Reserve until 
June 1971.  In a July 2004 response, received by the RO in 
August 2004, the NPRC confirmed that the veteran had no 
service other than for training purposes.  Thus, the veteran 
did not have any periods of active duty.  Based on his 
service of active duty for training only, he may not be 
afforded the evidentiary presumptions offered to assist 
"veterans" with their claims VA compensation.

However, in a February 2005 rating decision, the RO awarded 
the veteran service connection for tinnitus and assigned a 10 
percent disability evaluation, effective from January 31, 
2005.  Service connection was based on the opinion of the 
January 2005 audiologist that the veteran's tinnitus was 
incurred as a result of military noise exposure.  Thus, 
although the veteran had no periods of active duty, he has 
achieved the status of a "veteran" under the law for 
purposes of receiving VA benefits because service connection 
has been awarded for tinnitus related to noise exposure 
during his service in the USAR.  See Biggins v. Derwinski, 1 
Vet. App.477, 479 (1991) (Steinberg, J., concurring) (noting 
that, had appellant suffered a lasting back disability during 
active duty for training, then that period of active duty for 
training would have qualified as "active . . . service" 
within the definition afforded under 38 U.S.C.A. § 101(24), 
and then she would have been a "veteran" based on that 
period and eligible for the benefit of the presumption of 
service connection for certain chronic diseases afforded only 
to "veterans" under 38 U.S.C. § 1112).  Although the 
veteran has established "veteran" status for the purposes 
of VA benefits, the Board notes that none of the evidentiary 
presumptions afforded for veterans need be discussed in this 
case because the claim is one for direct service connection 
for a current neck disorder resulting from an alleged injury 
to the neck in service, and not one for aggravation of a 
preexisting disorder or for a chronic disease which 
manifested itself with one-year after service; moreover, the 
veteran does not claim and the record does not raise 
application of any other evidentiary presumptions.  See, 
e.g., 38 U.S.C.A. § 1111, 1112, 1113, 1153; 38 C.F.R. 
§ 3.304, 3.306, 3.307, 3.309.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a neck 
disorder, to include status post cervical fusion (claimed as 
a neck injury).  In his August 2004 claim, the veteran stated 
that, in approximately January 1970 while he was in basic 
training, he was climbing through parallel bars and being 
pushed by a drill sergeant and he fell on his head.  He 
stated that a few days later it hurt so much that he was 
taken to a dispensary, and he alleged that his neck had been 
stiff and sore ever since this incident.

The veteran's service medical records show that he sought 
treatment on one occasion for a stiff neck in December 1969.  
Although the veteran has consistently reported in connection 
with this claim for service connection that he sustained a 
neck injury as the result of a fall from the parallel bars 
during a training exercise, there is no mention of this 
incident as part of the December 1969 treatment record.  
Rather, that treatment note shows that the veteran was being 
seen at that time for complaints of a cold, sore throat, and 
back pain which the examiner attributed to a "mild URI" 
(upper respiratory infection) and treated with aspirin and 
24-hour bed rest.  The next day, the veteran complained of a 
stiff neck.  His chest was clear and his temperature had 
dropped from 100.4 to 99.8.  In early January 1970, the 
veteran was seen again with complaints of a sore throat and 
cold.  Two weeks later, he was admitted to an Army Hospital 
overnight for treatment of URI.

There were no further complaints or treatment regarding a 
stiff neck or other neck condition, and there were no 
complaints of a neck or head injury.  In fact, the veteran 
specifically denied having ever had a head injury on USAR 
examinations conducted in March 1970 and December 1970.  In 
addition, no x-rays of the veteran's neck are associated with 
his service medical records for December 1969 or January 
1970, when the veteran alleges the incident occurred.  
Furthermore, his December 1970 separation examination found 
his neck to be clinically normal, and although the veteran 
noted a history of back pain on his December 1970 report of 
medical history, he did not report a history of neck pain.  

In addition to the lack of evidence showing that a neck 
injury was sustain in service or that a chronic neck disorder 
manifested during service, the medical evidence of record 
does not link any current diagnosis of a neck disorder, to 
include status post cervical fusion, to a disease suffered or 
injury sustained, if any, during the veteran's service.  The 
Board notes that on his VA Form 21-526, submitted in July 
2004, the veteran indicated that he sought treatment for his 
neck injury from 1974-1976 with a private physician, and from 
1978-1986 from the Mayo Clinic.  However, the records from 
1974-1976 could not be located.  Furthermore, records in the 
veteran's claims folder from the Mayo Clinic, which are dated 
from May 1977 to September 2004, do not contain any reference 
to the veteran's claimed in-service neck injury.  The veteran 
later contended that he was treated for his neck injury by 
another private physician from December 1969 to March 1970, 
but a response from that facility was received in December 
2005 stating that the veteran's records had been destroyed in 
August 2004.  However, the veteran has provided consistent 
treatment records from 1984 through 2004, the latter year 
being when he filed his claim for service connection for a 
neck injury.

The Board finds it significant that the veteran did not 
report the claimed incident to any of his treating 
physician's for many decades while receiving treatment for 
his neck.  Because these records were generated with a view 
towards ascertaining the veteran's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also Mueller and Kirkpatrick: FEDERAL 
EVIDENCE, vol. 4, § 8:75, pp. 660-61 (3d ed. 2007) (Federal 
Rule 803(4) expands the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rationale that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  Therefore, the 
Board affords more probative weight to what amounts to the 
lack of medical evidence documenting a service-related neck 
disorder than to the veteran's current statements made in 
connection with his claim.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran); cf. Cartright 
v. Derwinski, 2 Vet.App. 24, 25 (1991) (noting that, although 
interest in the outcome of a proceeding does not affect the 
competency to testify, it may affect the credibility of 
testimony).  

The Board also observes a December 2005 VA examination, which 
also fails to link the veteran's current neck disorder to the 
claimed in-service incident.  The VA examiner reviewed the 
veteran's claims file, which included his service medical 
records, VA records, numerous private treatment records, and 
several lay statements.  After examining the veteran, the VA 
examiner diagnosed failed neck syndrome.  The VA examiner 
acknowledged spending a significant amount of time going over 
the veteran's claims file in detail, and although the veteran 
provided a consistent history and had gone to great lengths 
to provide supporting medical evidence, the VA examiner 
stated that he ultimately could not escape the fact that 
there were no service medical records to document the neck 
injury.  Thus, the VA examiner concluded that as to whether 
it is at least as likely as not that the veteran's current 
neck condition is related to the claimed incident, he could 
not resolve that matter without resort to mere speculation.  
In this regard, the Board notes that an award of service 
connection must be based on reliable competent medical 
evidence and may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2007).  

Thus, the only evidence linking the veteran's neck injury to 
his service is his own contentions.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  The Board observes that in a 
March 2006 statement, the veteran specifically stated that 
his fall during basic training was the reason for his current 
condition.  Regarding the veteran's statements that he has 
experienced neck pain during and after service, the Board 
acknowledges that he is competent to testify what he 
experienced, i.e. he is competent to testify that he had neck 
pain during and after service.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  

However, while the veteran can testify to experiencing neck 
pain, the veteran, as a lay person, is not competent to 
testify that his current neck pain was caused by the claimed 
incident during service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  

Moreover, the Board does not afford significant weight to the 
other lay statements of record, which include two buddy 
statements, a statement from the veteran's wife, and a 
statement from the veteran's boss.  It is the responsibility 
of the Board to assess the credibility and weight to be given 
to the evidence of record.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board has considered the lay statements provided by the 
veteran as well as his own contentions to the effect that he 
experienced a neck injury during service and has suffered 
chronic neck pain since that time.  However, these statements 
were provided for the record more than 30 years after the 
veteran's discharge from service and represent, at best, 
remote recollections.  Not only may the veteran and other 
laypersons' memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Concerning this, the Board notes that 
"definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).  The Board finds 
that the available clinical records, service medical records, 
VA medical records and private treatment records are entitled 
to more probative weight than the recollections of the 
veteran, his wife, his boss and his fellow service members of 
events which occurred several decades previously.  The 
negative clinical and documentary evidence of the claimed 
injury is more probative than the remote assertions of the 
veteran and other lay persons made in the context of a claim 
for benefits.

In summary, the record contains no competent medical evidence 
linking the veteran's neck disorder to his military service.  
The evidence of a nexus between his current neck condition 
and a neck injury, if any, in service is essentially limited 
to the veteran's own statements made in conjunction with 
filing of his claim and statements of other laypersons also 
made in conjunction with his claim.  It is again worth noting 
that, laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical diagnosis or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for a neck 
disorder, to include status post cervical fusion, because the 
competent medical evidence does not reveal a nexus to an in-
service event and the veteran's subsequent neck problems.  
Absent such a nexus, service connection may not be granted.  
38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a neck disorder.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for a neck disorder, to 
include status post cervical fusion (claimed as a neck 
injury), is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


ORDER

Entitlement to service connection for a neck disorder, to 
include status post cervical fusion (claimed as a neck 
injury), is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


